CHITTENDEN, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Mary Bardons sued George Bardons for alb mony in Cuyahoga Common Pleas. He, by cross-petition, prayed for a divorce, which was granted. The decree provided, am'ong other things, that he quit claim all his dower interest in her real estate. In modifying the decree, the Court of Appeals held:
1. “In divorce and alimony proceedings, the court does not exercise general equity powers, but is controlled by statute, 107 OS. 525. Therefore, by Sec. 11993 GC., so far as the decree requires the husband to release his right of dower in the property of the wife, the decree is erroneous and contrary to law and should be modified so as to eliminate this provision.”